SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of September 10, 2010 Commission File Number 001-14978 SMITH & NEPHEW plc (Registrant's name) 15 Adam Street London, England WC2N 6LA (Address of registrant's principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-F X Form 40-F [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).] Yes No X [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).] Yes No X [Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934.] Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2 (b) : 82- n/a. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Smith & Nephew Plc (Registrant) Date: September 10, 2010 By: /s/ Susan Henderson Susan Henderson Company Secretary Smith & Nephew Plc (the "Company") Employee Share Plans - Announcement of transaction in ordinary shares of US$0.20 each and American Depository Shares (ADSs) representing five ordinary shares of US$0.20 each. The Company announces that on 9 September 2010 conditional awards were made under the Company's Global Share Plan 2010, 2004 Performance Share Plan and 2004 Executive Share Option Plans to Executive Directors/persons discharging managerial responsibility ("PDMRs") as detailed in the tables below. No consideration is payable for the awards. 1. 2("PSP") Name Director/PDMR Number of shares subject to award Total Number of Shares over which awards held under the PSP following Notification David Illingworth Chief Executive 50,166 ADSs 686,450 ordinary shares (which includes 103,528 ADSs) Adrian Hennah Chief Financial Officer 146,408 ordinary shares 428,259 ordinary shares Notes: There are performance conditions attached to the release of awards under the 2004 Performance Share Plan. These awards will vest on 9 September 2013, subject to the achievement of the performance conditions which are measured from 1 January 2010 to 31 December 2012. 2. 2 Name Director/PDMR Number of shares subject to award Option Price Total Number of Shares over which Options held following Notification David Illingworth Chief Executive 33,223 ADSs 720,757 ordinary shares (including options over 68,798 ADS) Adrian Hennah Chief Financial Officer 97,605 ordinary shares 543p 390,493 ordinary shares Notes: There are performance conditions attached to the release of awards under the 2004 Executive Share Option Plan. These awards will vest, subject to the achievement of the performance conditions, on 9 September 2013. Any options which vest will be exercisable from 9 September 2013 to close of business 8 September 2020. 3. GLOBAL SHARE PLAN 2010 i) OPTIONS Name PDMR Type of award Number of Ordinary shares subject to award Option Price Total Number of Shares over which Options held following Notification Mark Augusti PDMR Option 538p 263,193 ordinary shares (including options over 12,500 ADS) John Campo PDMR Option 538p 204,795 ordinary shares Joseph DeVivo PDMR Option 538p 187,868 ordinary shares Michael Frazzette PDMR Option 538p 205,019 ordinary shares R. Gordon Howe PDMR Option 538p 191,495 ordinary shares (including options over 4,000 ADS) Charles Pendle PRMR Option 538p 110,413 ordinary shares Roger Teasdale PDMR Option 538p 136,562 ordinary shares Naseem Amin PDMR Option 538p 86,291 ordinary shares Notes: The Options vest in equal annual tranches over three years following the award date and will be exercisable from vesting until close of business on 8 September 2020. The UK Approved Options will vest three years from the award date and will be exercisable from 9 September 2013 to close of business on 8 September 2020. ii) PERFORMANCE SHARE AWARDS Name PDMR Number of shares subject to award Total Number of Shares over which awards held under the PSP following Notification Naseem Amin PDMR 47,397 ordinary shares 64,718 ordinary shares Mark Augusti PDMR 8,399 ADSs 22,701 ADSs John Campo PDMR 8,670 ADSs 23,328 ADSs Joseph DeVivo PDMR 9,302 ADSs 24,948 ADSs Michael Frazzette PDMR 8,851 ADSs 23,700 ADSs R. Gordon Howe PDMR 7,135 ADSs 19,238 ADSs Roger Teasdale PDMR 38,336 ordinary shares 83,675 ordinary shares Notes: There are performance conditions attached to the release of awards under the Performance Share Plan. These awards will vest on 9 September 2013, subject to the achievement of the performance conditions which are measured from 1 January 2010 to 31 December 2012. 1) 1 ADS is equal to 5 Ordinary Shares. 2) The transaction took place in London, UK. 3) This announcement is made in accordance with Disclosure & Transparency Rule 3.1.2. Contact: Gemma Parsons Deputy Company Secretary Telephone:
